UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-153362 GIGOPTIX, INC. (Exact name of registrant as specified in its charter) Delaware 26-2439072 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 130 Baytech Drive San Jose, CA95134 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of Common Stock outstanding as of November 4, 2011, the most recent practicable date prior to the filing of this Quarterly Report on Form 10-Q, was 21,513,745 shares. Table of Contents PART I FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of October 2, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and nine months ended October 2, 2011 and October 3, 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended October 2, 2011 and October 3, 2010 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4 Controls and Procedures 30 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 30 ITEM1A Risk Factors 31 ITEM 5 Other Information 33 ITEM 6 Exhibits 34 2 Table Of Contents PART I FINANCIAL INFORMATION GIGOPTIX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) October2, 2011 December31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued and other current liabilities Accrued restructuring - Line of credit and term loan Total current liabilities Pension liabilities Other long term liabilities Total liabilities Commitments and contingencies (Note 12) Stockholders’ equity Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding as of October 2, 2011 and December31, 2010 - - Common stock, $0.001 par value; 50,000,000 shares authorized; 21,513,784 and 12,210,264 shares issued and outstanding as of October 2, 2011 and December31, 2010, respectively 22 12 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements 3 Table Of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended October2, October3, October2, October3, Revenue Product $ Government contract - Total revenue Cost of revenue Product Government contract - Total cost of revenue Gross profit Research and development expense Selling, general and administrative expense Restructuring expense - Merger-related expense 74 - - Special litigation-related expense - - Shareholder settlement expense - - - Total operating expenses Loss from operations ) Interest expense, net ) Other expense, net ) Net loss before income taxes ) (Provision) benefit for income taxes - 2 ) ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per shares See accompanying Notes to Condensed Consolidated Financial Statements 4 Table Of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months ended October2,2011 October3,2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - Depreciation and amortization Stock-based compensation Non-cash litigation settlement - Write-down of fixed assets - Amortization of acquisition-related payment - Amortization of investments 36 - (Gain)/Loss on sale of assets - 3 Amortization of discount on loan - Changes in operating assets and liabilities, net of acquisition: Accounts receivable, net ) Inventories ) Prepaid and other current assets ) ) Other assets 69 Accounts payable ) Accrued restructuring ) - Accrued and other current liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale and maturity of investments - Purchases of property and equipment ) ) Net cash received in the acquisition of Endwave - Change in restricted cash 99 Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants 38 Proceeds from line of credit Proceeds from short-term loan - Repayment of line of credit ) ) Repayment of short-term loan ) ) Repayment of capital lease ) ) Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents 5 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income tax paid $
